          Case 1:18-cv-06658-JSR Document 77 Filed 12/14/18 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------         X

SENIOR HEALTH INSURANCE COMPANY :
OF PENNSYLVANIA
                                :
             Plaintiff                              Case No. 1:18-cv-06658-JSR
                                :
     v.
                                :
                                                         ECF CASE
BEECHWOOD RE LTD., et al
                                                :
                   Defendants

--------------------------------------         X

                 NOTICE OF MOTION FOR LEAVE TO AMEND THE
                  FIRST AMENDED COMPLAINT BY PLAINTIFF
            SENIOR HEALTH INSURANCE COMPANY OF PENNSYLVANIA

       PLEASE TAKE NOTICE that, the Declaration of R. Brian Seibert dated December 14,

2018, with attached exhibits and the accompanying Memorandum of Law submitted herewith,

Plaintiff Senior Health Insurance Company of Pennsylvania (“SHIP”), by and through its

undersigned counsel, DLA Piper LLP (US), pursuant to Federal Rule of Civil Procedure

15(a)(2), hereby moves this Court, before the Honorable Jed S. Rakoff, for an Order granting

leave to amend its First Amended Complaint to assert certain additional claims against the

Defendants, and for such other and further relief as the Court deems just and proper. SHIP filed

its First Amended Complaint on December 14, 2018, as permitted by the Court’s December 6,

2018 Opinion and Order. [Dkt 72].




EAST\163197069.2
          Case 1:18-cv-06658-JSR Document 77 Filed 12/14/18 Page 2 of 3




                                           Respectfully Submitted,

                                           /s/ R. Brian Seibert
                                           Aidan M. McCormack (AMM 3017)
                                           R. Brian Seibert (RS 1978)
                                           DLA PIPER LLP (US)
                                           1251 Avenue of the Americas
                                           New York, New York 10020
                                           (212) 335-4500
                                           (212) 335-4501 (fax)
                                           aidan.mccormack@dlapiper.com
                                           brian.seibert@dlapiper.com

                                           James D. Mathias (admitted pro hac vice)
                                           Kathleen A. Birrane (admitted pro hac vice)
                                           The Marbury Building
                                           6225 Smith Avenue
                                           Baltimore, Maryland 21209-3600
                                           james.mathias@dlapiper.com
                                           kathleen.birrane@dlapiper.com
                                           (410) 580-3000
                                           (410) 580-3001 (fax)

                                           Attorneys for Plaintiff
                                           Senior Health Insurance Company of Pennsylvania




COPY TO:

Mark D. Harris, Esq.
Steven H. Holinstat, Esq.
Edward J. Canter, Esq.
Stacey P. Eilbaum, Esq.
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attorneys for Defendants
B Asset Manager, L.P., Beechwood Bermuda
International, Ltd., Beechwood Re Investments, LLC,
Illumin Capital Management, LP, Moshe M. Feuer,
Scott A. Taylor, and Dhruv Narain

Michael S. Sommer, Esq.
Morris J. Fodeman, Esq.
                                              2

EAST\163197069.2
          Case 1:18-cv-06658-JSR Document 77 Filed 12/14/18 Page 3 of 3




Jae Young Jeong, Esq.
Katherine T. McCarthy, Esq.
Eli Bard Richlin, Esq.
Wilson Sonsini Goodrich & Rosati, PC
1301 Avenue of the Americas, 40th Floor
New York, New York 10019
Attorneys for Defendant David I. Levy

John Jureller, Jr., Esq.
Klestadt Winters Jureller Southard & Stevens, LLP
200 West 41st Street, 17th Floor
New York, New York 10036
Attorneys for Defendant Beechwood Re

Chantale Fiebig, Esq.
Gibson, Dunn & Crutcher LLP
105 Connecticut Avenue, N.W.
Washington, D.C. 20036-5306
Attorneys for Defendants Dhruv Narain and Illumin Capital Management, LP




                                             3

EAST\163197069.2
